  Case 15-16491         Doc 53     Filed 03/05/19 Entered 03/05/19 12:02:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16491
         LINDA S SILAS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/08/2015.

         2) The plan was confirmed on 07/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/07/2016, 12/08/2017, 03/02/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/06/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16491        Doc 53       Filed 03/05/19 Entered 03/05/19 12:02:28                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,062.28
       Less amount refunded to debtor                            $420.91

NET RECEIPTS:                                                                                     $6,641.37


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,885.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $285.43
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,170.43

Attorney fees paid and disclosed by debtor:                  $115.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
America Cash Loans               Unsecured      1,500.00            NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         527.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         231.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         195.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         147.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          95.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          70.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          64.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          49.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          31.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          20.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          20.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          19.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,541.00       7,329.91        7,329.91        524.52        0.00
COMMONWEALTH EDISON              Unsecured         758.82      1,028.75        1,028.75          73.61       0.00
COOK COUNTY TREASURER            Unsecured            NA            NA         5,610.52        401.48        0.00
COOK COUNTY TREASURER            Secured              NA       5,610.52        5,610.52           0.00       0.00
CREDIT MANAGEMENT                Unsecured         594.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         712.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         712.00           NA              NA            0.00       0.00
EOS CCA                          Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         793.00           NA              NA            0.00       0.00
IC SYSTEM INC                    Unsecured         304.00           NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured            NA     17,071.35        17,071.35      1,221.54        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         304.03          304.03          16.51       0.00
ISAC                             Unsecured     10,939.00            NA              NA            0.00       0.00
ISAC                             Unsecured      8,633.00            NA              NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured         562.00           NA              NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured         562.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-16491        Doc 53       Filed 03/05/19 Entered 03/05/19 12:02:28                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
MIDLAND CREDIT MANAGEMENT        Unsecured           0.00             NA           NA             0.00        0.00
Midland Funding                  Unsecured      1,007.00              NA           NA             0.00        0.00
Midland Funding                  Unsecured         894.00             NA           NA             0.00        0.00
PAYDAY LOANS                     Unsecured         500.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         248.76             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,855.27         3,259.93     3,259.93         233.28         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,818.00              NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,232.00              NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,175.00              NA           NA             0.00        0.00
Stellar Recovery Inc             Unsecured         388.00             NA           NA             0.00        0.00
US DEPT OF ED DIRECT LOAN PYMT   Unsecured      1,895.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      2,464.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      1,977.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      2,603.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      2,090.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      2,361.00         4,709.28     4,709.28            0.00        0.00
usfastcash                       Unsecured         500.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                 $0.00               $0.00
      Mortgage Arrearage                                        $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
      All Other Secured                                     $5,610.52                 $0.00               $0.00
TOTAL SECURED:                                              $5,610.52                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $39,313.77             $2,470.94                  $0.00


Disbursements:

       Expenses of Administration                                $4,170.43
       Disbursements to Creditors                                $2,470.94

TOTAL DISBURSEMENTS :                                                                             $6,641.37




UST Form 101-13-FR-S (09/01/2009)
  Case 15-16491         Doc 53      Filed 03/05/19 Entered 03/05/19 12:02:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
